DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant amendment filed 06/28/22, as well as the Applicant’ response (filed 09/21/22) pointing out that the amendment filed 06/28/22 belongs to Species 2 (Figs. 3-5) chosen for examination are acknowledged.
Applicant amended Claims 2, 3-4, and 6-8.

Status of Claims
Claims 10-19 are withdrawn from consideration as belonging to the invention not chosen for examination.
Claims 1-9 are examined on merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 3: Claim 3 recites: “the first doped region with dopants of the first type abuts a part of the source/drain regions that is adjacent to one side of the gate structure”. The recitation is unclear, since the first doped region is a region of a gate electrode 28 (see paragraph 0022 of the published application US 2022/0085184), which is separated from a source region or a drain region (both regions include an LDD 38 and a main region 40) with a gate isolation 26 (see Fig. 1 and paragraph 0017 of the published application).
Appropriate correction is required to clarify the claim language.
For this Office Action, based on Figs. 3-5 (and Figs. 1-2) of the application, the above recitation was interpreted as: “a portion of the gate structure comprising the first doped region abuts a part of the source/drain regions adjacent to one side of the gate structure”, which is clearly shown in the drawings of the application – a part of the gate structure comprising spacer 30, gate dielectric 26, and a “left “ and additionally doped portion of a gate electrode 28, abuts region 38, which is an LDD part of the source region 38/40.
In re Claim 4: Claim 4 recites: “the first doped region with dopants of the first type abuts a part of the source/drain region that is adjacent to one side of the gate structure”. The recitation is unclear for the same reason that is presented for Claim 3.
Appropriate correction is required.
For this Office Action, the above limitation was interpreted as: “a portion of the gate structure comprising the first doped region abuts a part of the source/drain region that is adjacent to one side of the gate structure”.
In re Claim 6: Claim 6 recites: “device of claim 1, further comprising a second doped region, wherein the second doped region comprises dopants of a second type overlap dopants of the first type”. The recitation is unclear in its logic and meaning; appropriate clarification is required.
For this Office Action, based on the examiner understanding of the application and taking in consideration limitations of Claim 7, which depends on Claim 6, the above limitation of Claim 6 was interpreted as: “device of claim 1, further comprising a second doped region disposed in the substrate, the second doped region overlaps with a portion of the gate structure comprising the first doped region”. This interpretation refers to region 36 (see Fig. 1) as a second doped region, which includes dopants of the same conductivity type as the first gate region (see paragraphs 0022-0023 of the published application).
In re Claim 7: Claim 7 is rejected under 35 U.S.C. 112(b) due to dependency on Claim 6.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In re Claim 8: Claim 8 recites: “The semiconductor device of claim 1, wherein the gate structure comprises the first doped region having dopants of the first type”.  However, Claim 1 already cited “a first doped region having dopants of a first type”, and, accordingly, Claim 8 fails to further limit Claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As far as Claim 6 is understood, Claims 1, 6, and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by He et al. (US 10,153,342)
In re Claim 1, He teaches a semiconductor device, comprising (Figs. 1 and 2A/B/C): a gate structure 160 on a substrate 110/120/142/144/146 (column 2 lines 29-54 and column 4 lines 21-25), wherein the gate structure 160 comprises (column 2 lines 64-67): 
a main branch 162 extending along a first direction Y on the substrate 110; and 
a sub-branch 161 extending along a second direction – 162 has two parts of three extending in X direction - adjacent to the main branch 162, wherein 
the main branch 162 and the sub-branch 161 comprise a first doped region (the entire gate has the same dopant type as region 146, which is an n-type, column 2 lines 43-44 and column 3 lines 3 lines 13-28) having dopants of a first type and 
the main branch 162 comprises two different doping concentrations – a middle of 162 has a lower p-type concentration than edge regions of 162 (column 3 lines 13-28).
In re Claim 6, He teaches the semiconductor device of Claim 1, further comprising (Figs. 2A/B/C, and in accordance with the claim interpretation) 
a second doped region 142 (column 2 lines 37-40) disposed in the substrate, 
the second doped region 142 overlaps with a portion of a gate structure 160 comprising first doped region.
In re Claim 8, He teaches the semiconductor device of Claim 1, wherein (Figs. 1 and 2A/B/C) the gate structure 160 comprises the first doped region having dopants of the first type (as shown for Claim 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as Claim 3 is understood, Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Ellis-Monaghan (US 10/424664) – Ellis, hereafter. 
In re Claim 2, He teaches the semiconductor device of Claim 1, further comprising (Figs. 1 and 2A/B/C): 
a source/drain region 142 (column 2 lines 37-39) adjacent to two sides of the gate structure (as shown in Fig. 1); and 
a shallow trench isolation (STI) 144 (see Figs. 1 and 2B, column 4 lines 22-24) around a small portion of the source/drain region 142.
He does not teach that the STI is around the source/drain region 142, e.g., such as around 142S/D in Fig. 1.
Ellis-Monaghan teaches (Fig. 2) a shallow trench isolation structure 22 around a source/drain region 16a/b (column 3 lines 61-62 and column 4 line 65).
He and Ellis teach analogous art directed to a MOS transistor, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the He device in view of the Ellis device, since they are from the same field of endeavor, and Ellis created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the He device by creating the STI structure around the entire source/drain region (per Ellis) wherein it is desirable to better protect the source/drain structure from an inaccurate handling. 
In re Claim 3, He/Ellis teaches the semiconductor device of Claim 2 as cited above. 
He further teaches (Figs. 1, 2A/B/C) that (in accordance with the claim interpretation) a portion of the gate structure 160 comprising the first doped region abuts a part of the source/drain regions 142 adjacent to one side of the gate structure 160. 
In re Claim 5, He/Ellis teaches the semiconductor device of Claim 2 as cited above.
He further teaches (Fig. 1, column 2 lines 43-47 and column 3 lines 13-28) that the source/drain region 142 and the first doped region (of gate 160) comprise different conductive type (the source/drain regions are p-doped, the gate is doped as region 146 is doped, e.g., it has n-type dopants).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Hashimoto et al. (US 5,479,034).
In re Claim 9, He teaches the semiconductor device of Claim 1 as cited above.
He does not teach that the main branch comprises a L-shape.
Hashimoto teaches (Fig. 2B) that a main branch 12 comprises a L-shape.
He and Hashimoto teach analogous art directed to a MOS transistor, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the He device in view of the Hashimoto device, since they are from the same field of endeavor, and Hashimoto created a successfully operated device.
Considering that He teaches H-shape and T-shape of a gate structure, it would have been obvious for one of ordinary skill in the art before filing the application to modify the He structure of Claim 1 by creating the gate structure with the main branch comprising a L-shape, if such shape is preferred by the manufacturer. In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape are not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 

Allowable Subject Matter
Claims 4 and 7 (as interpreted) contain allowable subject matter.
Reason for Indicating Allowable Subject Matter
Re Claim 4: The prior arts of record fail to anticipate or render obvious such limitation of Claim 4, as interpreted, as: “dopants of the first type are implanted into a part of the STI”, in combination with limitations of Claims 1 and 2, on which Claim 4 depends. 
Re Claim 7: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 7 as: “dopants of the first type of the first doped region and dopants of the second type of the second doped region comprise same conductivity type”. 
The prior arts of record considered for this Office Action include all prior arts cited by the current Office Action, as well as Erstad (US 6,307,237), cited by the previous Office Action.

Response to Arguments
Applicant’ arguments (REMARKS filed 06/28/22) has been fully considered.
Understanding that Applicant amended Claims 1, 3, 4, and 6-8 as advised (REMARKS, pages 5-6), Examiner suggest to further amend Claims 3, 4, 6, and 8 either for a better consistency with the application or for avoiding a rejection under 35 U.S.C. 112(d).
Examiner agrees with Applicant (REMARKS, pages 6-9) that the amended Claim 1, as well as Claims 2-9, cannot be rejected under 35 U.S.C. 102 using such prior arts as Erstad, Hamamoto, or Ellis. However, Examiner found a new prior art or a combination of prior arts that make many of the examined claims either anticipated or obvious, but two examined claims contain allowable subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 09/29/22